Citation Nr: 1761081	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, for post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, J.R.

      REPRESENTATION
      
      Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 
      INTRODUCTION

The Veteran served on active duty from August 1999 to August 2009.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD at a 30 percent disability rating, effective October 2013.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to an initial rating in excess of 50 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's disability picture more closely approximates an occupational and social impairment with reduced reliability and productivity due to symptoms, such as sleep disturbances, including nightmares; memory impairment; irritability; disturbances of motivation and mood; and difficulty with establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for at least a 50 percent rating for PTSD are met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been rated at 30 percent disabling for his service-connected PTSD, effective October 4, 2013.  

The criteria for evaluating PTSD are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9411 (2017).  Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

These symptoms are not intended to constitute an exhaustive list, but rather, are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, 16 Vet. App. at 436.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) 2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

After a review of the record, the Board finds that at the very least, the Veteran's PTSD disability more nearly approximates a 50 percent rating.  The evidence of record reflects that the Veteran complained of, and/or manifested symptoms, such as sleep difficulties, including recurrent nightmares; hypervigilance; irritability; memory impairment; and difficulties with establishing and maintaining effective work and social relationships.  See e.g. December 2013 Primary Care Nursing Note (reflecting that the Veteran reported having nightmares; was constantly on guard, watchful or easily startled; and that he felt numb or detached from others, activities and his surroundings); see also April 2014 Psychiatry Outpatient Follow Up Notes (reflecting that the Veteran complained of difficulty with mood and sleep, as well as frequent irritability over little things; and that the Veteran endorsed feeling isolated; having difficulty interacting with people, other than fellow veterans (including family members comprising parents, brothers, and sisters); re-experiencing symptoms, including distressing memories, as well as psychological distress at exposure to cues (e.g. notes smells and vehicles close by); avoidance; decreased interest; and feeling hyper-alert and easily startled); see, too August 2016 Primary Care Physician Note (reflecting that the Veteran reported having nightmares; remained constantly on guard, watchful, or easily startled; and that he felt numb or detached from others, activities or his surroundings).  

At his October 2016 videoconference hearing, the Veteran and his wife provided additional details about his PTSD symptoms.  For example, the Veteran indicated that he forgets things, and that it takes a while for him to comprehend certain tasks or assignments.  See October 2016 Videoconference Hearing Transcript.  His wife, J.R., further testified that the Veteran is very observant to his surroundings, and that he has to sit with his back to a wall, or position his back to a certain area to enable him to scan the room.  Id.  She also indicated that he is forgetful, as she has to remind him about a lot of things, and in doing so, she has post-it notes posted in specific areas in their home to assist the Veteran with remembering certain things.

The only VA examination of record, a May 2014 VA examination, provides additional examples which provide further details that describe the scope and magnitude of the Veteran's manifestations of his mental disabilities.  This VA examination report reflects that the Veteran has been married twice, and that the Veteran described having a challenging relationship with his second/current wife.  The Veteran also reported having a "rocky relationship" with his first child from his first marriage, although he indicated that he has a great relationship with his youngest child and stepson.  

Upon arriving for his VA examination, the VA examiner observed that the Veteran was alert and well-oriented; his motor activity level and non-verbals were normal; and his thought process was normal.  The VA examiner reported that there was no indication of perceptual anomalies or delusional thought content.  Further, the VA examiner noted that the Veteran denied any inclination to engage in self-harm or aggression towards others.  However, the VA examiner indicated that the Veteran appeared slightly depressed with slightly blunted affect.  The VA examiner further indicated that the Veteran's abstract reasoning capacity, judgment for hypothetical situations, and insight were all normal, and furthermore, his mood and affect were normal during the evaluation.  The VA examiner, however, noted that the Veteran reported experiencing some ongoing mild anxiety.  

Although the VA examiner failed to address or describe the functional impact of the Veteran's occupational and social impairment on his PTSD symptoms, the VA examiner, however, indicated that the PTSD symptoms that were applicable to the Veteran, for VA rating purposes, included depressed mood, suspiciousness, chronic sleep impairment and disturbances of motivation and mood.

Overall, a collective evaluation of all pertinent evidence of record best describes the Veteran's disability picture as an occupational and social impairment with reduced reliability and productivity.  However, a 70 percent rating or higher is not warranted at this time because there is no evidence, nor has the Veteran reported or manifested, symptoms of suicidal thought, plan, prior attempts; thought disorder, such as delusions, disorganized thinking, hallucinations, or being grossly disorganized; obsessional rituals; neglect of personal hygiene and appearance; near-continuous panic or depression affecting his ability to function independently; or any other manifestations that severely impact his activities of daily living.  Thus, the evidence fails to show deficiencies in most areas due to symptoms similar or equivalent in severity to those listed in the rating criteria for a 70 percent rating, and thus, a rating in excess of 50 percent is not warranted at this time.  See Vazquez-Claudio, 713 F. 3d at 118 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Rather, the Veteran's disability picture is more consistent with the rating criteria for a 50 percent rating, as stated and explained above.  Therefore, an increased rating of no higher than 50 percent is warranted for PTSD at this time.  However, a new examination with a request for the current and past level of severity will be requested.


ORDER

An initial rating of at least 50 percent for PTSD is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issue of entitlement to an initial rating in excess of 50 percent.

At an October 2016 videoconference hearing, the Veteran reported that his PTSD symptoms have gotten worse.  As a matter of fact, an August 2016 Primary Care Physician Note reflects a comparison between an August 2009 service PTSD screening test, upon separation from service, and a subsequent post-deployment screening test for PTSD.  Specifically, in August 2009, upon separation, a PTSD screening reflected a negative screen for PTSD, with a score of 2; whereas a latter subsequent post-deployment PTSD screen reflected a positive screen for PTSD, with a score of 4.

Given the Veteran's contentions, as well as treatment records that suggest that the severity of the Veteran's PTSD symptoms might increase, a VA examination on the current level of severity of his PTSD is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).  Therefore, a remand is warranted for a contemporaneous VA examination for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private and VA treatment records and associate them with the claims file.

2.  After obtaining all outstanding private and/or VA treatment records, if applicable, schedule the Veteran for a thorough VA examination with a psychiatrist or psychologist to determine the current and past level of severity of the Veteran's PTSD.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether the Veteran's PTSD symptoms are so frequent and severe that they result in an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or whether the Veteran's PTSD symptoms are so frequent and so severe that they result in a total occupational and social impairment.

b.  Consider all lay statements from the Veteran about the symptomatology and severity of his PTSD.  

c.  Discuss and identify all of the Veteran's PTSD symptoms, for VA purposes, and discuss the functional impact of these symptoms on the Veteran's activities of daily living, to include work, school, social, family relations, etc.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

3.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


